              Case 2:19-cr-00068-MCE Document 52 Filed 06/10/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4

 5 Attorney for:
   BENJAMIN GILBERT
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 19-0068 MCE
10
                                   Plaintiff,           STIPULATION AND ORDER TO RESET
11                                                      BRIEFING SCHEDULE AND CONTINUE J&S
                            v.                          10/1/20 AT 10:00 A.M.
12
     BENJAMIN GILBERT,
13                                 Defendant

14

15

16

17
                                                 STIPULATION
18

19          Plaintiff, United States of America, by and through its counsel, Assistant United States Attorney
20
     Cameron Desmond, and Defendant, BENJAMIN GILBERT, by and through his counsel, Dina L.
21

22 Santos, agree and stipulate to reset the briefing schedule and set Judgement and Sentencing to October 1,

23
     2020, at 10:00 a.m., in the above-captioned matter. The briefing schedule will be reset as follows:
24

25

26

27

28
                                                         1

30
              Case 2:19-cr-00068-MCE Document 52 Filed 06/10/20 Page 2 of 2


 1   Judgment and Sentencing Date:                                                         October 1, 2020

 2                                                                                         September 24, 2020
     Reply, or Statement of Non-Opposition:
 3

 4   Formal Objections to the Presentence Report shall be filed with the Court and         September 17, 2020
     served on the Probation Officer and opposing counsel no later than:
 5

 6   The Presentence Report shall be filed with the Court and disclosed to counsel no      September 3, 2020
     later than:
 7
     Counsel's written objections to the Presentence Report shall be delivered to the      August 20, 2020
 8   Probation Officer and opposing counsel no later than:

 9

10

11
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
12

13          IT IS SO STIPULATED.

14 Dated: June 8, 2020                                       McGregor Scott
                                                             United States Attorney
15

16                                                           /s/ Cameron Desmond
                                                             CAMERON DESMOND
17                                                           Assistant United States Attorney

18

19 Dated: June 8, 2020                                    /s/ Dina L. Santos
                                                          DINA L. SANTOS, ESQ.
20                                                        Attorney for Benjamin Gilbert
21
                                                     ORDER
22
            IT IS SO ORDERED.
23
     Dated: June 9, 2020
24

25

26

27

28
                                                         2

30
